Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 02/07/2022 and claims 1-20 are now in condition for allowance.
3.	As Applicant pointed out on pages 6-11 of the response, art of record, Horne, Milaxxo, Wisnovsky, Owen, Panin and Herbert, does not teach and/or fairly suggest a process for:
“a system for enabling a searchable storage of sequential application via the use of unique identifiers in a storage device that can be searched for each of the sequential application programs that are canonicalized wherein the unique identifiers for each of the sequential application programs are stored, and wherein the sequential application programs are normalized, wherein the sequential application programs include data processing pipelines (DPPs) that consist of sequential applications of processes from at least one of mathematical, statistical, or signal processing libraries in which processes from the library transform data in a step-wise fashion, wherein each step feeds the output as an input to the next step” and in as such a manner as recited in independent claim 1 and similarly as in independent claims 9 and 17. 
Thus all pending claims 1-20 are allowed over the art of record.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Correspondence Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193